144 B.R. 419 (1992)
In re Tina Marie HICKS.
Bankruptcy No. 92-50256S.
United States Bankruptcy Court, E.D. Arkansas, W.D.
August 18, 1992.
*420 Michael Redden, Little Rock, Ark., for debtor.
Walter M. Dickinson, Little Rock, Ark., trustee.

ORDER DENYING MOTION TO ADD CREDITORS
MARY D. SCOTT, Bankruptcy Judge.
THIS CAUSE is before the Court upon the debtor's Motion to Add Creditors, filed on August 7, 1992. The salient facts are as follows. The debtor filed a voluntary chapter 7 petition in bankruptcy on May 14, 1992. After the filing of the petition the debtor acquired additional debts, specifically medical bills, which she seeks to have added to her list of creditors in order that the medical bills may be discharged.
The Bankruptcy Code provides in pertinent part:
(b) Except as provided in section 523 of this title, a discharge under subsection (a) of this section discharges the debtor from all debts that arose before the date of the order for relief under this chapter. * * *
11 U.S.C. § 727(b) (emphasis added). Upon the filing of the petition in bankruptcy under chapter 7, the Order for relief is entered and all property and rights to property are vested in the trustee. 11 U.S.C. §§ 301, 541. The trustee is then charged with distributing the assets of the estate to the creditors in existence on the date the order for relief is entered. The date of the filing is the crucial date for determining what assets are in the estate, what creditors will be paid from those assets, and what debts will be discharged in the proceeding. Debts incurred after the date of the filing of the chapter 7 petition, although they may appear on a list of creditors, are not discharged. See generally In re Clement, 136 B.R. 557 (Bankr.C.D.Cal. 1992). Accordingly, there is no basis for adding the creditors to debtor's chapter 7 bankruptcy.[1]
ORDERED that the Motion to Add Creditors, filed by the debtor on August 7, 1992, is DENIED.
IT IS SO ORDERED.
NOTES
[1]  The only effect of adding the creditors is one of cost: both the debtor and the Court would incur additional costs of notifying the creditors of particular actions taken in the course of the bankruptcy.